Citation Nr: 1730572	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  05-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an earlier effective date prior to December 7, 1990 for the award of posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a heart disability. 

4.  Whether any remaining withholding of compensation benefits during the time period of the Veteran's incarceration was proper. 



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1974.  He died in May 2016.  The appellant is his surviving spouse.  

In a September 2016 decision, the agency of original jurisdiction (AOJ) granted the appellant's May 2016 request for substitution (via Application for DIC, Death Pension, and/or Accrued Benefits).  See 38 C.F.R. § 3.1010(c)(2) (2016).  As the appellant has been properly substituted as the claimant in this case, the Veteran's appeals are continued.  See 38 U.S.C.A. § 5121A  (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   
 
In a December 2009 Board decision, the Board denied the issue of entitlement to an earlier effective date prior to January 31, 2003 for the award of PTSD.  In that decision, the Board also remanded the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  The Veteran appealed the December 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum and Decision, the Court vacated the Board's December 2009 decision as to the earlier effective date claim and remanded the claim to the Board for re-adjudication consistent with the Memorandum and Decision.  The Board's remand as to the higher rating claim for PTSD was not disturbed in the Court's December 2011 Memorandum and Decision. 

In July 2012, the Board remanded the case for additional development consistent with the December 2011 Memorandum and Decision. 

In a December 2012 Decision Review Officer (DRO) decision, the RO increased the PTSD rating from 70 to 100 percent, effective December 7, 1990.  As will be decided herein, December 7, 1990 is the earliest possible effective date for the award of service connection for PTSD, and given that the Veteran was awarded the highest rating for his PTSD for the entire appeal period, this award represented a full grant of benefits sought with regard to the higher rating claim for PTSD.  Therefore, the higher rating claim for PTSD is not before the Board at this time. 

As a final preliminary matter, additional evidence, to include VA treatment records through March 2015, was added to the record after the issuance of a December 2012 supplemental statement of the case.  Although the appellant has not waived initial AOJ consideration of the additional evidence, such evidence is irrelevant to the effective date claim decided herein; therefore, there is no prejudice to the appellant in the Board proceeding with a decision.  As for the remaining issues, the AOJ will have opportunity to review the additional evidence on remand.  

The issues of whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension; whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a heart disability; and whether the withholding of any remaining compensation benefits during the Veteran's period of incarceration is improper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 





FINDINGS OF FACT

1.  VA received the Veteran's initial claim for entitlement to service connection for PTSD (then claimed as a nervous condition to include PTSD) on December 7, 1990.

2.  The record contains no formal or informal claim, or any written intent to file a claim for entitlement to service connection for PTSD prior to December 7, 1990.


CONCLUSION OF LAW

An effective date prior to December 7, 1990 for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
 §§ 3.156, 3.160, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the appellant's claim decided herein, no notice or duty to assist deficiencies have been alleged by the appellant.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II. Earlier Effective Date 

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a) (West 2014).
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from an appellant, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Pursuant to 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reconsidered on a de novo basis.

In light of the length and complexity of the case, the Board will provide a brief summary of the pertinent procedural history.  

On December 7, 1990, VA received the Veteran's Application for Compensation or Pension (VA Form 21-526) seeking service connection for PTSD (then claimed as a nervous condition to include PTSD).  His application is marked with a VA date stamp of December 7, 1990.  The date signed is written as November 29, 1990. 

In a July 1991 rating decision, the RO denied service connection for PTSD.  

In April 1998, the Veteran filed a petition to reopen the service connection claim for PTSD.  A May 1998 rating decision denied his petition.  

In January 2003, the Veteran filed another petition to reopen the service connection claim for PTSD and argued that the May 1998 rating decision contained a clear and unmistakable error (CUE) with regard to the PTSD claim.  

In a February 2004 rating decision, the RO granted service connection for PTSD, evaluated as 70 percent disabling, and assigned an effective date of January 31, 2003, the date of claim.  The CUE claim was denied in that decision.

Thereafter, the Veteran perfected his appeal as to the assigned effective date for the award of service connection for PTSD.  In December 2009, the Board denied the Veteran's appeal. 

In the December 2011 Memorandum and Order, the Court vacated the Board's December 2009 decision.  Specifically, the Court found that the Board failed to undertake additional development to determine whether a February 2004 Report of Contact completed by an RO employee could potentially lead to obtaining an official service department record pursuant to 38 C.F.R. § 3.156 (c).  The February 2004 Report of Contact refers to a text titled Vietnam Order of Battle authored by Shelby Staunton, and suggests that such text was used to verify the Veteran's Vietnam in-service stressor for his PTSD claim.  

In the July 2012 remand, the Board directed the RO to make such additional attempts consistent with the December 2011 Memorandum and Order.  

In August 2012, VA received an appendix page titled "Air Base Defense in the Republic of Vietnam" from Vietnam Order of Battle based on a study conducted by Lt. Col. Roger P. Fox, who "wrote this volume while assigned to the Office of Air Force History."  Such study was published in 1979.  

In the December 2012 DRO decision, the RO treated the newly received evidence as official service departmental records under 38 C.F.R. § 3.156 (c) and assigned an effective date of December 7, 1990 (with 100 percent evaluation), based on reconsideration of the Veteran's original service connection claim for PTSD.

The appellant maintains that an effective date earlier than December 7, 1990 for the award of service connection for PTSD is warranted.  In a June 2012 statement, the Veteran's attorney (who since then withdrew from representation) argued that the Veteran was entitled to an effective date of November 29, 1990, the date on which he signed his original service connection claim for PTSD.

Considering the record in light of the governing legal authority, the Board finds that an effective date earlier than December 7, 1990 is not assignable.  

While it appears that the Veteran signed his original application for service connection for PTSD on November 29, 1990, the Board emphasizes that the effective date of an evaluation and an award of compensation based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016) [emphasis added by the Board].  As previously pointed out, his application is marked with a VA date stamp of December 7, 1990, demonstrating that such is the date that VA received the claim.   See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (holding that absent clear evidence to the contrary, there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties); M21-1, Part III.ii.1.C.1.a (2016) (directing that each document VA receives must be stamped with the date of receipt).

The Board observes that the record also contains a statement from the Veteran, with a signed date of June 15, 1990, but received by VA on December 10, 1990, in which he reported that his "nerves [were] really bad."  This statement, received after the present effective date (i.e. December 7, 1990), would not avail the appellant an earlier effective date for the reasons articulated above.  

Further, the record does not show, and the appellant does not assert, that the Veteran filed an application, statement, or submission, received by VA prior to December 7, 1990, that indicated his intent to apply for compensation for PTSD. 

While the Board acknowledges the appellant's belief that an earlier effective date is warranted, the Board is bound by statute and regulation from assigning an earlier effective date than December 7, 1990.  The currently assigned effective date is several years before the previously assigned effective date of January 31, 2003, which the Board finds to be a generous interpretation of the regulations.  

With regard to the Veteran's January 2003 CUE claim challenging the May 1998 rating decision, given that the May 1998 rating decision never became final, see 38 C.F.R. § 3.156 (c), the argument based on CUE is rendered moot, and will not be further addressed.  

Based on the foregoing, an effective date earlier than December 7, 1990 for the award of service connection for PTSD is not assignable, and the claim for an earlier effective date must be denied, as it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than December 7, 1990 for the award of service connection for PTSD is denied. 


REMAND

In a March 2010 rating decision, the RO declined to reopen the Veteran's service connection claims for hypertension and a heart condition.  In March 2011, the Veteran filed a timely notice of disagreement as to these decisions.  The Board remanded these issues in a July 2012 decision per the holding in Manlincon v. West, 12 Vet. App. 238 (1999), so that the AOJ could issue a Statement of the Case, and afford the Veteran the opportunity to perfect an appeal.  Thus far, the AOJ has not issued a Statement of the Case on these matters, and they should again be remanded for this purpose.

In addition, in July 2013, the Veteran filed a timely notice of disagreement as to the RO's April 2013 notice letter indicating that VA was withholding a part of his VA compensation benefits due to his incarceration from 1991 to 2006.  As yet, no Statement of the Case has been issued for this issue, although the RO did award apportionment to the appellant in a September 2013 letter.  The question of whether any additional compensation was withheld due to the Veteran's incarceration, and if so, the propriety of that withholding has not been adjudicated in a Statement of the Case.  Thus, remand for issuance of a Statement of the Case is necessary as to this issue as well.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a Statement of the Case regarding a) whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension; b) whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a heart disability; and c) whether any remaining withholding of compensation benefits during the time period of the Veteran's incarceration from 1991 to 2006 was proper.  In adjudicating the question of the propriety of the withholding, the AOJ should specify whether all compensation withheld due to incarceration was already paid to the appellant in the form of an apportionment award in September 2013.  

Advise the appellant of the time period in which to perfect an appeal as to any of these three issues.  If the appellant perfects an appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


